              IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF OKLAHOMA

SETH OREN SIMMONS                                 )
a/k/a JASON McEVANS,                              )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )            No. CIV 19-062-JHP-SPS
                                                  )
SHERIFF HARLAN MOORE                              )
and TERRY HIBBERT,                                )
                                                  )
                       Defendants.                )

                                     OPINION AND ORDER

       On February 21, 2019, Plaintiff, a pro se prisoner who is incarcerated in the Benton County

Jail in Bentonville, Arkansas, filed this action under the authority of 42 U.S.C. § 1983. He is

seeking relief for constitutional violations which allegedly occurred at the Delaware County Jail in

Jay, Oklahoma, in or around August 2018. The two defendants are Delaware County Sheriff Harlan

Moore and Delaware County Jail Administrator Terry Hibbert.

       Upon review of Plaintiff’s complaint, it appears that proper venue does not lie in this district.

The defendants are located in Delaware County, Oklahoma, which is located within the territorial

jurisdiction of the Northern District of Oklahoma. Furthermore, the alleged events giving rise to

Plaintiff’s claims occurred in Delaware County. Because proper venue does not lie in this district,

see 28 U.S.C. § 1391(b), Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE, pursuant

to 28 U.S.C. § 1406(a).

       IT IS SO ORDERED this 7th day of March, 2019.
